Citation Nr: 0902931	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  05-28 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to January 12, 
2004 for a 10 percent evaluation for the residuals of a right 
angle mandible fracture to include a surgical scar.

2.  Entitlement to special monthly compensation (SMC). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Philadelphia, 
Pennsylvania, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge at the RO in October 2008.  A transcript 
of the hearing is in the claims folder.  Testimony was 
primarily on the first issue on the title page.  Review of 
the claims file reveals that issue 2 has also been developed 
for review at this time and is included in this decision.


FINDINGS OF FACT

1.  The September 2002 rating decision that denied 
entitlement to an increased evaluation for the residuals of a 
right angle mandible fracture to include a surgical scar is 
final.  

2.  The veteran's new claim for an increased evaluation for 
the residuals of a right angle mandible fracture to include a 
surgical scar was received on January 12, 2004.  

3.  The medical evidence does not demonstrate that the 
increase in severity of the veteran's jaw disability occurred 
in the one year prior to receipt of his claim.  

4.  The medical evidence on which entitlement to an increased 
evaluation for the veteran's right jaw disability was based 
is dated subsequent to the January 12, 2004 claim.  

5.  The veteran has a single service connected disability 
evaluated as 10 percent disabling.  

6.  The veteran is not in need of regular aid and attendance, 
is not housebound, and is not service connected for and does 
not have loss of use of a hand or foot, or loss of both 
buttocks, one or more creative organs, blindness of one eye, 
deafness of both ears, or complete organic aphonia.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 12, 
2004 for a 10 percent evaluation for the residuals of a right 
angle mandible fracture to include a surgical scar have not 
been met.  38 U.S.C.A. §§ 7105, 5107(b) (West 2002); 
38 C.F.R. §§ 3.105(a), 3.400 (2008).

2.  The criteria for entitlement to special monthly 
compensation have not been met.  38 U.S.C.A. §§ 1114, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.350, 3.352(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the veteran's claim for an earlier effective date, he was 
provided with information as to the evidence VA was 
responsible for obtaining and the evidence he was to submit, 
as well as information pertaining to the establishment of 
effective dates in an April 2008 letter.  Although the 
veteran was able to provide testimony to the Board following 
the receipt of this information, his claim has not been 
readjudicated since that time.  However, any deficiencies in 
the notification for the effective date appeal are not 
prejudicial to the veteran's claim.  In Dingess v. Nicholson, 
the Court held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, [VCAA] notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

Furthermore, the Board observes that the Court has held that 
even the failure to comply with the notice requirement of the 
VCAA is not prejudicial to the veteran if, as here, based on 
the facts alleged, no entitlement exists.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).  In addition, the 
Court has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced even by failure to 
provide him a VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  In light of the foregoing, the Board finds 
that no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  The Board will thus 
proceed with the consideration of this case. 

In regards to the claim for SMC, the veteran was provided 
with a February 2005 letter which contained information as to 
the evidence VA was responsible for obtaining and the 
evidence he was to submit.  The letter also explained what 
the evidence must show in order to establish entitlement to 
SMC.  The veteran received this letter prior to the initial 
adjudication of his claim in May 2005.  Therefore, the duty 
to notify has been met for this issue.  

Finally, the Board finds that the duty to assist the veteran 
in obtaining all relevant evidence has been met.  There is no 
indication that there are any VA or private medical records 
which have not been obtained that would be relevant to the 
veteran's claims.  As previously noted, the veteran offered 
testimony regarding his claims at the November 2008 hearing, 
and his testimony has been considered in reaching this 
decision.  The duty to assist has been completed, and the 
Board will proceed with adjudication of the veteran's claim.  

Earlier Effective Date

The veteran contends that he is entitled to an effective date 
prior to January 12, 2004 for the 10 percent evaluation for 
his service connected residuals of a right angle mandible 
fracture to include a surgical scar.  He believes that the 10 
percent evaluation should be effective from January 2001, 
which is when he submitted a prior claim for an increased 
evaluation.  He argues that the VA examination that was 
provided to him in conjunction with this claim was lost and 
therefore not considered by the September 2002 rating 
decision which denied an increased evaluation.  He believes 
that the September 2002 rating decision is not final, and 
that his January 2001 claim is still open. 

The Board will first examine whether or not the September 
2002 rating decision cited by the veteran is final.  For the 
reasons cited below, the Board determines that this decision 
was final.  

The record shows that when the veteran's January 2001 claim 
for an increased evaluation was received, he was living in 
New Jersey.  This address was contained in the claim.  A 
letter inquiring about the status of the claim dated August 
20, 2002 was also received from the veteran.  He again 
provided the same address in New Jersey.  There is no 
indication that he notified VA of a change in address. 

The veteran was denied entitlement to a compensable 
evaluation in the September 2002 rating decision.  The 
veteran was notified of this decision and provided with his 
appellate rights in a letter dated September 13, 2002, which 
was mailed to the same New Jersey address provided by the 
veteran in January 2001 and August 2002.  There is no 
indication that this letter was returned to the VA as 
undeliverable.

The next communication from the veteran was received on 
January 12, 2004.  He indicated that he wished to appeal the 
decision he received in January 2003.  The veteran's return 
address was now in a different city in New Jersey.  

The RO declined to accept this letter as a notice of 
disagreement, as it was dated more than a year after the 
September 13, 2002 letter of notification.  

The Board agrees that the letter received on January 12, 2004 
is not a notice of disagreement with the September 2002 
rating decision, and that this rating decision is final. 

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a).  

In this case, there is some indication that the veteran had a 
change of address sometime between August 2002 and January 
2004.  However, the evidence is clear that the veteran 
received notification of the decision no later than January 
2003.  As noted, there is no indication that the September 
13, 2002 letter was returned as undeliverable, and the 
veteran does not deny having received this letter.  
Therefore, the September 13, 2002 letter was apparently 
forwarded to the veteran.  The veteran had one year from the 
date of this letter to submit a notice of disagreement, and 
the fact that he may not have received the letter until 
January 2003 does not extend the one year period.  Instead, 
the veteran delayed sending a notice of disagreement until 
January 7, 2004, which was clearly more than one year after 
the date of the receipt of notification of the September 2002 
rating decision, and may well have been received more than 
one year after he states he received the notification in 
January 2003.  Therefore, as the veteran did not submit a 
timely notice of disagreement, the September 2002 rating 
decision is final, and is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

The Court has held that once a rating decision which 
establishes an effective date becomes final, the only way 
that such a decision can be revised is if it contains clear 
and unmistakable error.  The Court notes that any other 
result would vitiate the rule of finality.  In other words, 
the Court has found that there are no freestanding claims for 
an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 
296, 299-300 (2006).  

In this case, the veteran has not raised a claim for clear 
and unmistakable error in the September 2002 rating decision.  
Instead, he contends that this rating decision was not final.  
As has already been discussed, the Board finds that this 
decision was final.  However, the Board may still examine the 
August 2004 rating decision that increased the evaluation for 
the veteran's jaw disability to 10 percent and the November 
2007 rating decision that changed the effective date from 
January 13, 2004 to January 12, 2004 in order to determine 
whether or not there may be a basis for an earlier effective 
date.  

Although the letter received from the veteran on January 12, 
2004 was not accepted as a notice of disagreement, it was 
accepted as a new claim.  On the basis of this claim, an 
August 2004 rating decision increased the evaluation for the 
veteran's disability to 10 percent, effective from January 
13, 2004.  A November 2007 rating decision noted that the 
initial date stamp on the veteran's letter was January 12, 
2004, and found that this was the proper effective date for 
the 10 percent rating. 

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date.  
Otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).  

If an increase in disability occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 
(1998).  In making this determination the Board must consider 
all of the evidence, including that received prior to 
previous final decisions.  Hazan v. Gober, 10 Vet App 511 
(1997). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran's jaw disability is evaluated by analogy to the 
rating code for malunion of the mandible.  This rating code 
provides for evaluations between zero and 20 percent, and is 
based on the degree of motion and relative loss of 
masticatory function of the mandible.  See 38 C.F.R. §§ 4.20, 
4.150, Code 9904 (2008).  

The Board finds that the preponderance of the evidence is 
against a finding that the veteran is entitled to an 
effective date prior to January 12, 2004.  

The record is devoid of any communications or medical records 
that may service as an informal claim dated prior to January 
12, 2004.  

The medical evidence relied on by the August 2004 rating 
decision was contained in an August 2004 VA examination.  As 
this was dated subsequent to the receipt of the claim, an 
effective date from the receipt of the claim was assigned.  
It was noted that there was some reported spasm, with normal 
motion, but the rating was based on the complaints and some 
likely limitation of function when the spasms occurred.

The record does not contain any medical evidence pertaining 
to the veteran's jaw disability dated within the one year 
prior to January 12, 2004.  There is no medical evidence 
dated between January 2003 and January 2004 for 
consideration.  The Board will not revisit the evidence 
considered by the September 2002 rating decision.  However, 
the Board does note that neither the veteran's private 
medical records dated through December 2001 nor the reported 
findings of the September 2001 VA examination contain any 
information regarding the masticatory function of the 
mandible, and would not demonstrate that the criteria for a 
10 percent evaluation had been met.  Disfiguring scarring 
from the surgery has not been noted.

Therefore, as the veteran's new claim was received on January 
12, 2004, and as the evidence which supports entitlement to 
an increased evaluation is dated subsequent to January 12, 
2004, then the January 12, 2004 date of receipt of the claim 
is the earliest effective date that may be assigned.  
38 C.F.R. § 3.400(o)(2).  

Special Monthly Compensation

The veteran has not made any specific contentions pertaining 
to SMC.  

SMC is payable where a veteran suffers from service-connected 
disability that renders him permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  38 
U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance are 
based on the actual requirements of personal assistance from 
others.  In determining the need for regular aid and 
attendance, consideration will be given to the inability of 
the veteran to dress or undress himself, or to keep himself 
clean; frequent need of adjustment of any prosthetic which by 
reason of the disability cannot be done without aid; 
inability of the veteran to feed himself; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect himself from the hazards or dangers of his daily 
environment.  Bedridden will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  38 C.F.R. § 3.352(a); see, e.g., Turco v. 
Brown, 9 Vet. App. 222 (1996).

SMC provided by 38 U.S.C.A. § 1114(s) is also payable when 
the veteran has a single service-connected disability rated 
as 100 percent disabling and additional service-connected 
disability or disabilities independently ratable at 60 
percent, or when a veteran is permanently housebound by 
reason of service connected disabilities.  A veteran is 
"housebound" when he is substantially confined to his 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area, and it is reasonably certain 
that the disability and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i).

It is noted that, in order for the veteran to prevail in his 
claim, the evidence must show that it is a service-connected 
disability that has resulted in him being in need of regular 
aid and attendance or being housebound.  See Prejean v. West, 
13 Vet. App. 444 (2000). 

Under the applicable criteria, SMC under the provisions of 38 
U.S.C.A. § 1114(k) is payable if a veteran, as the result of 
service-connected disability, has suffered the anatomical 
loss or loss of use of one foot or one hand.  38 C.F.R. § 
3.350(a).  SMC is also payable under 38 U.S.C.A. § 1114(k) 
for loss of both buttocks, one or more creative organs, 
blindness of one eye, deafness of both ears, or complete 
organic aphonia.  

The Board finds that the evidence does not support 
entitlement to SMC.  

The veteran is service connected for a single disability.  
This is his residuals of a right angle mandible fracture to 
include a surgical scar, and it is currently evaluated as 10 
percent disabling.  Therefore, he does not meet the schedular 
criteria found at 38 U.S.C.A. § 1114(s).  

The evidence does not show nor does the veteran contend that 
he is permanently bedridden or so helpless as to be in need 
of regular aid and attendance.  The evidence also does not 
show that the veteran is housebound.  Indeed, the veteran 
appeared at the November 2008 hearing before the undersigned 
Veterans Law Judge.  Finally, the veteran is not service 
connected nor is there any evidence he has any of the 
disabilities listed at 38 U.S.C.A. § 1114(k) that would 
warrant SMC.  The fact that he was able to testify verbally 
at his hearing demonstrates that he does not have complete 
organic aphonia.  Therefore, as none of the criteria have 
been met, the veteran is not entitled to SMC.  

ORDER

Entitlement to an effective date prior to January 12, 2004 
for a 10 percent evaluation for the residuals of a right 
angle mandible fracture to include a surgical scar is denied. 

Entitlement to special monthly compensation is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


